Exhibit 21 SUBSIDIARIES OF THE REGISTRANT BROWN SHOE COMPANY, INC. January 29, 2010 Name State or Country of Incorporation American Sporting Goods Corporation Delaware ASG Asia Investment Company Limited Hong Kong B&H Footwear Company Limited (51% owned) Hong Kong Bennett Footwear Group, LLC Delaware Brown Cayman Ltd. Cayman Islands Brown Group Dublin Limited Ireland Brown Group Retail, Inc. Pennsylvania Brown Retail Development Company Louisiana Brown Shoe Asia Investment Limited Hong Kong Brown Shoe Company of Canada Ltd Canada Brown Shoe International Corp. Delaware Brown Shoe International Sales and LicensingS.r.l. Italy Brown Shoe International Sales and Licensing Limited Hong Kong Brown Shoe International (Macau) Company Limited Macau Brown Shoe Investment Company, Inc. Delaware Brown Shoe Netherland BV Netherlands Brown Shoe Service Company Limited Hong Kong Brown Shoe Services Corporation Ohio Brownshoe Service (Macau) Company Limited Macau Buster Brown & Co. Missouri DongGuan B&H Footwear Company Limited (51% owned) China DongGuan Brown Shoe Company Limited China DongGuan Leeway Footwear Company Limited China Edelman Shoe, Inc. Delaware Great Prosper Profits Corporation British Virgin Islands Leeway International Company Limited Hong Kong Pagoda International Corporation do Brazil, LTDA Brazil Pagoda International Footwear Limited Hong Kong Pagoda International Footwear (Macau Commercial Offshore) Limited Macau Putian Brown Shoe Company Limited China Shanghai American Sports Trading Co., Ltd. China Shangrao ASG Footwear Co., Ltd. China Shoes.com, Inc. Delaware Sidney Rich Associates, Inc. Missouri The Basketball Marketing Company, Inc. Delaware Whitenox Limited Hong Kong Wonderful Idea Investments Limited Hong Kong Yingtan ASG Foowear Co., Ltd. China Yingtan Turntec Footwear Co., Ltd. China Exhibit 21 Subsidiaries of the Registrant (Continued) Brown Group Retail, Inc. does business under the following names: Brown Shoe Closet Factory Brand Shoes Famous Footwear Mind Body Sole by Famous Footwear Naturalizer Naturalizer Outlet Supermarket of Shoes Via Spiga Brown Shoe Company of Canada Ltd does business under the following names: F. X. LaSalle Naturalizer Naturalizer Outlet
